Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed December 23, 2021.
Claims 16, 26, and 33 have been amended.
Claims 22 and 32 have been canceled.
Claims 36-37 have been added.
Claims 16-21, 23-31, and 33-37 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated September 23, 2021 and January 19, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 16-21, 23, 25-28, 30-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Louch et al. (US Publication 2008/0034314 A1) in further view of Riscutia et al. (US Publication 2016/0132301 A1).
Regarding claim 16, Louch teaches a system for generating a user interface, comprising: 
a processor (The computer 102 generally includes a processor 103)([0057]); and  
memory storing instructions that, when executed by the processor, cause the system to preform operations (Some portions of the detailed description are presented in terms of algorithms and symbolic representations of operations on data bits within a computer memory)([0235]) comprising: 
determine a user interface manager, from a plurality of user interface managers, to execute based … the system (a particular dashboard can be selected ...  automatically based on criteria. Criteria can include ... state, configuration)([0069]; a dashboard from a collection of dashboards is determined based on system configuration); and 
execute the user interface manager to generate a user interface for displaying multiple applications by the system (FIG. 4 a depicts a desktop user interface 400 prior to activation of a dashboard ... invocation is automatic or inferred ... FIG. 4 b depicts an initial state for a dashboard layer 402)([0079] and [0080]; selected dashboard is executed to generate a user interface, Figure 4B – an exemplary generated user interface for displaying multiple applications (i.e. stock and iTunes) is shown), wherein the user interface manager comprises a plurality of rules to indicate a layout of the user interface (Method 430 optionally further includes selecting a layout for the particular display elements 438. The layout can be made automatically ... Other rules could include layout rules ... layout rules associated with the construction of a dashboard allows the dashboard to be sent to different devices with different display capabilities)([0087] and [0092]).
(Method 500 begins at operation 502 where a display class is determined based on a detected display size of a processing device upon which an application/UI is to be displayed … display classes may be set to correspond with different types of processing devices (e.g., laptops, PCs, tablets, phones, etc.))([0045]; a display type is detected based on system configuration) and determining an interface based on the type of system (Flow may proceed to operation 504 where a stored UI definition is identified and interpreted … operation 506 generates a UI and presents on a display of a processing device based on display class rules (e.g., display class rule set) for interpreting the UI definition)([0050] and [0053]). The examiner notes Louch and Riscutia teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Louch to include the detecting and determining of Riscutia such that the system detects a type of system based on system configuration and utilizes the type to select an appropriate dashboard interface to execute. One would be motivated to make such a combination to provide the advantage of improving scalability of user interfaces and providing a consistent functionality for a user interface that accounts for varying display sizes ([0018]; Riscutia).
Regarding claim 17, Louch-Riscutia teach the system of claim 16, wherein the user interface comprises at least one active application and at least one visible application (Louch - upon activation the dashboard layer 402 can display one or more default dashboards including one or more widgets 405, 407)([0081]; Figure 4B – a user interface including at least one active and visible application (e.g. Stocks Widget and iTunes Widget) is shown).
Regarding claim 18, Louch-Riscutia teach the system of claim 16, wherein the type of the system comprises a mobile system, a gaming console system, an augmented reality system, a tablet system, or a desktop system (Louch - While dashboards and widgets are described herein with respect to a personal computer 102, it should be apparent that the disclosed implementations can be incorporated in, or integrated with, any electronic device ... including without limitation, portable and desktop computers ...  game devices, mobile phones ... tablets, etc.)([0059]).
Regarding claim 19, Louch-Riscutia teach the system of claim 16, wherein the processor is to display the user interface based on at least one display characteristic corresponding to the user interface manager (Louch - The display area for a dashboard environment can be customized based on its theme or class by specifying various attributes or properties of the display area, such as fonts, styles, colors, type and number of control and navigation mechanisms, viewing angles (e.g., full screen, half screen, etc.) and the like)([0176]).
Regarding claim 20, Louch-Riscutia teach the system of claim 16, wherein the user interface manager is to manage at least two subordinate user interface managers, wherein each of the at least two subordinate user interface managers is to execute a separate application (Louch - FIG. 17 illustrates an exemplary menu scheme for organizing multiple dashboards and widgets ... a hierarchy of dashboards ... the dashboard E-1 has been selected by a user, and the contents of Dashboard E-1 (i.e., Widget A, Widget B) are displayed. Note that the dashboard E-1 is a nested dashboard)([0208]; dashboards maybe nested (i.e. containing subordinate dashboard), each dashboard contains separate executing applications (i.e. widgets)).
Regarding claim 21, Louch-Riscutia teach the system of claim 16, wherein the user interface manager is also to manage a shell application that is to support experiences (Louch - a dashboard bundle could have a “travel” theme and include a weather dashboard with weather widgets, a hotel reservation widget)([0216]; dashboards include applications (i.e. widgets) that support experiences (e.g. traveling experience)).
Regarding claim 23, Louch-Riscutia teach the system of claim 16, wherein the processor is to detect an input device is coupled to the system and generate a new user interface manager based on the input device (Louch - Different trigger events (e.g., different key combinations, menu selection, etc.) can be used for triggering the dashboards)([0158]).
Regarding claim 25, Louch-Riscutia teach the system of claim 23, wherein the processor is to store a state of the user interface in response to transitioning from the user interface manager to the new user interface manager (Louch - State information for each dashboard can be saved enabling the dashboards to be restored to their previous respective configurations)([0158]).
Regarding claim 26, Louch teaches a method for generating a user interface, comprising:
determining a user interface manager, from a plurality of user interface managers, to execute based … the system (a particular dashboard can be selected ...  automatically based on criteria. Criteria can include ... state, configuration)([0069]; a dashboard from a collection of dashboards is determined based on system configuration); and
executing the user interface manager to generate a user interface for displaying multiple applications the system (FIG. 4 a depicts a desktop user interface 400 prior to activation of a dashboard ... invocation is automatic or inferred ... FIG. 4 b depicts an initial state for a dashboard layer 402)([0079] and [0080]; selected dashboard is executed to generate a user interface, Figure 4B – an exemplary generated user interface for displaying multiple applications (i.e. stock and iTunes) is shown), wherein the user interface manager comprises a plurality of rules to indicate a layout of the user interface (Method 430 optionally further includes selecting a layout for the particular display elements 438. The layout can be made automatically ... Other rules could include layout rules ... layout rules associated with the construction of a dashboard allows the dashboard to be sent to different devices with different display capabilities)([0087] and [0092]).
Louch differs from the claim in that Louch fails to explicitly teach detecting a type of the system based on hardware components residing within the system or coupled to the system. However, Riscutia  discloses of detecting a type of the system based on hardware components residing within the system or coupled to the system (Method 500 begins at operation 502 where a display class is determined based on a detected display size of a processing device upon which an application/UI is to be displayed … display classes may be set to correspond with different types of processing devices (e.g., laptops, PCs, tablets, phones, etc.))([0045]; a display type is detected based on system configuration) and determining an interface based on the type of system (Flow may proceed to operation 504 where a stored UI definition is identified and interpreted … operation 506 generates a UI and presents on a display of a processing device based on display class rules (e.g., display class rule set) for interpreting the UI definition)([0050] and [0053]). The examiner notes Louch and Riscutia teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Louch to include the detecting and determining of Riscutia such that the method detects a type of system based on system configuration and utilizes the type to select an appropriate dashboard interface to execute. One would be motivated to make such a combination to provide the advantage of improving scalability of user interfaces and providing a consistent functionality for a user interface that accounts for varying display sizes ([0018]; Riscutia).
Regarding claim 27, Louch-Riscutia teach the method of claim 26, wherein the user interface comprises at least one active application and at least one visible application (Louch - upon activation the dashboard layer 402 can display one or more default dashboards including one or more widgets 405, 407)([0081]; Figure 4B – a user interface including at least one active and visible application (e.g. Stocks Widget and iTunes Widget) is shown).
Regarding claim 28, Louch-Riscutia teach the method of claim 26, wherein the type of the system comprises a mobile system, a gaming console system, an augmented reality system, a tablet system, or a desktop system (Louch - While dashboards and widgets are described herein with respect to a personal computer 102, it should be apparent that the disclosed implementations can be incorporated in, or integrated with, any electronic device ... including without limitation, portable and desktop computers ...  game devices, mobile phones ... tablets, etc.)([0059]).
Regarding claim 30, Louch-Riscutia teach the method of claim 26, wherein the user interface manager is to manage at least two subordinate user interface managers, wherein each of the at least two subordinate user interface managers is to execute a separate application (Louch - FIG. 17 illustrates an exemplary menu scheme for organizing multiple dashboards and widgets ... a hierarchy of dashboards ... the dashboard E-1 has been selected by a user, and the contents of Dashboard E-1 (i.e., Widget A, Widget B) are displayed. Note that the dashboard E-1 is a nested dashboard)([0208]; dashboards maybe nested (i.e. containing subordinate dashboard), each dashboard contains separate executing applications (i.e. widgets)).
Regarding claim 31, Louch-Riscutia teach the method of claim 26, wherein the user interface manager is also to manage a shell application that is to support experiences (Louch - a dashboard bundle could have a “travel” theme and include a weather dashboard with weather widgets, a hotel reservation widget)([0216]; dashboards include applications (i.e. widgets) that support experiences (e.g. traveling experience)).
Regarding claim 33, Louch teach a system for generating a user interface comprising: 
a processor (The computer 102 generally includes a processor 103)([0057]); and 
(The computer 102 also includes a local storage device 106 ... any medium that participates in providing instructions to a processor for execution)([0058]), cause the processor to: 
select a user interface manager from a visual tree of user interface managers to execute based … the system (a particular dashboard can be selected ...  automatically based on criteria. Criteria can include ... state, configuration … The use of nested display areas associated with different dashboard environments enables users to organize dashboards into hierarchies based on a user interests ... FIG. 17 illustrates an exemplary menu scheme for organizing multiple dashboards and widgets)([0069], [0185], and [0208]; a dashboard is determined based on system configuration, an exemplary visual tree of dashboards is shown in Figure 17), wherein the visual tree resides in a user interface host (The dashboard data structures can be stored locally in any suitable computer-readable medium, such as memory, a hard disk and the like)([02013]); and 
execute the selected user interface manager to generate a user interface for displaying multiple applications by the system (FIG. 4 a depicts a desktop user interface 400 prior to activation of a dashboard ... invocation is automatic or inferred ... FIG. 4 b depicts an initial state for a dashboard layer 402)([0079] and [0080]; selected dashboard is executed to generate a user interface, Figure 4B – an exemplary generated user interface for displaying multiple applications (i.e. stock and iTunes) is shown), wherein the selected user interface manager comprises a plurality of rules to indicate a layout of the user interface (Method 430 optionally further includes selecting a layout for the particular display elements 438. The layout can be made automatically ... Other rules could include layout rules ... layout rules associated with the construction of a dashboard allows the dashboard to be sent to different devices with different display capabilities)([0087] and [0092]).
(Method 500 begins at operation 502 where a display class is determined based on a detected display size of a processing device upon which an application/UI is to be displayed … display classes may be set to correspond with different types of processing devices (e.g., laptops, PCs, tablets, phones, etc.))([0045]; a display type is detected based on system configuration) and determining an interface based on the type of system (Flow may proceed to operation 504 where a stored UI definition is identified and interpreted … operation 506 generates a UI and presents on a display of a processing device based on display class rules (e.g., display class rule set) for interpreting the UI definition)([0050] and [0053]). The examiner notes Louch and Riscutia teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Louch to include the detecting and determining of Riscutia such that the system detects a type of system based on system configuration and utilizes the type to select an appropriate dashboard interface to execute. One would be motivated to make such a combination to provide the advantage of improving scalability of user interfaces and providing a consistent functionality for a user interface that accounts for varying display sizes ([0018]; Riscutia).
Regarding claim 34, Louch-Riscutia teach the system of claim 33, wherein the user interface comprises at least one active application and at least one visible application (Louch - upon activation the dashboard layer 402 can display one or more default dashboards including one or more widgets 405, 407)([0081]; Figure 4B – a user interface including at least one active and visible application (e.g. Stocks Widget and iTunes Widget) is shown).
Regarding claim 35, Louch-Riscutia teach the system of claim 33, wherein the type of the system comprises a mobile system, a gaming console system, an augmented reality system, a tablet system, or a desktop system (Louch - While dashboards and widgets are described herein with respect to a personal computer 102, it should be apparent that the disclosed implementations can be incorporated in, or integrated with, any electronic device ... including without limitation, portable and desktop computers ...  game devices, mobile phones ... tablets, etc.)([0059]).

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Louch, Riscutia, and in further view of Townsend (US Publication 2014/0101343 A1).
Regarding claim 24, Louch-Riscutia teach the system above wherein a plurality of input devices are coupled to the system to generate a user interface manager (Louch - computer 102 generally includes ... one or more input devices 114 (e.g., keyboard, mouse, etc.)  … Different trigger events (e.g., different key combinations, menu selection, etc.) can be used for triggering the dashboards)([0057] and [0158]). Louch-Riscutia differs from the claim in that Louch-Riscutia fails to teach the input device is a game controller and providing a gaming console user interface. However, a gaming controller input device and providing a gaming console user interface is taught by Townsend (The launcher application 205 executes on the host device 104 to provide a ten-foot user interface (e.g., viewable on the display 106 from ten feet away) that allows a user to launch the games 206, 208 and browse for new games in the marketplace ... The input to open the launcher application 202 may be received 510 from the controller 108 (e.g., the user uses the controller to navigate to and select the launcher application 510))([0039] and [0073]). The examiner notes Louch, Riscutia, and Townsend teach a system for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input devices and user interface of Louch-Riscutia to include the gaming controller and providing of Townsend such that the 
Regarding claim 29, Louch-Riscutia teach the method above, wherein input for a plurality of input devices are coupled to the system are detected and a new user interface manger is generated based on the input device (Louch - computer 102 generally includes ... one or more input devices 114 (e.g., keyboard, mouse, etc.)  … Different trigger events (e.g., different key combinations, menu selection, etc.) can be used for triggering the dashboards)([0057] and [0158]). Louch-Riscutia differs from the claim in that Louch-Riscutia fails to teach the input device is a game controller and providing a gaming console user interface. However, a gaming controller input device and providing a gaming console user interface is taught by Townsend (The launcher application 205 executes on the host device 104 to provide a ten-foot user interface (e.g., viewable on the display 106 from ten feet away) that allows a user to launch the games 206, 208 and browse for new games in the marketplace ... The input to open the launcher application 202 may be received 510 from the controller 108 (e.g., the user uses the controller to navigate to and select the launcher application 510))([0039] and [0073]). The examiner notes Louch, Riscutia, and Townsend teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input devices and user interface of Louch-Riscutia to include the gaming controller and providing of Townsend such that the method includes a gaming controller as an input device for generating a gaming console user interface. One would be motivated to make such a combination to provide the advantage of increasing the versatility of the generated user interface by providing additional input devices and additional user interface types. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Louch, Riscutia, and in further view of Trueblood (US Patent 5,675,755).
Regarding claim 36, Louch-Riscutia teach the method above, wherein layout rules define placement of windows corresponding to application (Louch - Various other metadata can be stored in the dashboard data structure, including but not limited to: metadata associated with the display of a dashboard or an associated widget (e.g., size, position, font, style, etc.)([0213]). Louch-Riscutia differs from the claim in that Louch-Riscutia fails to teach rules defining if windows may overlap. However, rules defining if windows may overlap is taught by Trueblood (window behavior is governed by two simple rules. First, normal windows are never given higher positions in the stack order than always-visible window ... always-visible windows are prevented from overlapping with each other)(column 7 lines 8-14). The examiner notes Louch, Riscutia, and Trueblood teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the layout rules of Louch-Riscutia to include the overlap rule of Trueblood such that the method determines whether application windows may overlap in a layout. One would be motivated to make such a combination to provide the advantage of allowing users to combine window attributes including an always-visible attribute and a transparent background attribute (column 2 lines 43-45; Trueblood).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Louch, Riscutia, and in further view of Forstall et al. (US Publication 2007/0118813A1).
Regarding claim 37, Louch-Riscutia teach the method above, wherein layout rules control application appearance in full screen mode (Louch – a dashboard to be scaled to fit a desired portion of the display device (e.g., full screen) … Each dashboard is automatically resized to fit within the available space in the user interface 1200. Widgets and other information and/or content in the dashboards 1202 can also be resized as appropriate)([0105] and [0196]). Louch-Riscutia differs from the claim in that Louch-Riscutia fails to teach rules defining if an application can be visible. However, rules defining if an application can be visible is taught by Forstall (Marked widgets can be invoked in the display environment by, for example enablement engine 744. Unmarked widgets can be hidden, not displayed, not installed or otherwise disabled in the display environment at invocation)([0144]). The examiner notes Louch, Riscutia, and Forstall teach a method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the layout control of Louch-Riscutia to include the visibility control of Forstall such that the method determines whether application is visible upon execution of a dashboard. One would be motivated to make such a combination to provide the advantage of providing simple widget application management.   

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Regarding claims 16, 26, and 33, the applicant argues the combination of Louch and Riscutia fails to teach “determine a user interface manager, from a plurality of user interface managers, to execute based on the type of the system” and “execute the user interface manager to generate a user interface for displaying multiple applications by the system, wherein the user interface manager comprises a plurality of rules to indicate a layout of the user interface”; the examiner respectfully disagrees. 
The examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is a “bedrock principle” that “the claims of the patent define the 
Louch discloses of selecting an interface manager (i.e. dashboard) based on the system “a particular dashboard can be selected ...  automatically based on criteria. Criteria can include ... state, configuration” ([0069]). Louch further discloses of executing selected dashboard to generate a user interface “FIG. 4 a depicts a desktop user interface 400 prior to activation of a dashboard ... invocation is automatic or inferred ... FIG. 4 b depicts an initial state for a dashboard layer 402” ([0079] and [0080]), wherein the dashboard includes layout rules “Method 430 optionally further includes selecting a layout for the particular display elements 438. The layout can be made automatically ... Other rules could include layout rules ... layout rules associated with the construction of a dashboard allows the dashboard to be sent to different devices with different display capabilities” ([0087] and [0092]). An exemplary generated user interface which displays multiple applications (i.e. stock and iTunes) is shown in Figure 4B.
Additionally, Riscutia discloses of selecting an interface manager (i.e. display class rule set) based on the system “A display class rule set may be defined for generating a UI from a stored UI definition taking into account a display class designation” [0053]. In particular, Riscutia discloses of detecting a type of the system (i.e. display class) based on hardware components residing within the “Method 500 begins at operation 502 where a display class is determined based on a detected display size of a processing device upon which an application/UI is to be displayed … display classes may be set to correspond with different types of processing devices (e.g., laptops, PCs, tablets, phones, etc.)” ([0045]), determining an interface based on the type of system “Flow may proceed to operation 504 where a stored UI definition is identified and interpreted … operation 506 generates a UI and presents on a display of a processing device based on display class rules (e.g., display class rule set) for interpreting the UI definition” ([0050] and [0053]).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Louch and Riscutia teach a system and method for generating a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Louch to include the detecting and determining of Riscutia such that the system and method detects a type of system based on system configuration and utilizes the type to select an appropriate dashboard interface to execute. One would be motivated to make such a combination to provide the advantage of improving scalability of user interfaces and providing a consistent functionality for a user interface that accounts for varying display sizes ([0018]; Riscutia).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully 
7895522B2
8869027B2
9239668B2
9513763B2
20140026086A1
20140157183A1
EP3465421B1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145